Petition for Permissive Appeal Dismissed and Memorandum Opinion filed
July 23, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00566-CV

    UNITED STATES ENVIRONMENTAL SERVICES, LLC, Appellant

                                         V.

                        ROBERT PARKER, III, Appellee

                On Appeal from the County Court at Law No 2
                          Galveston County, Texas
                     Trial Court Cause No. CV-0072607

                 MEMORANDUM                       OPINION


      On July 6, 2015, appellant United States Environmental Services, LLC filed
a petition for permissive appeal with this court. Before this court could take action
on appellant’s petition, appellant filed a letter with this court on July 20, 2015,
advising that it no longer desires to pursue its permissive appeal, as the controversy
between appellant and appellee Robert Parker, III, has been resolved.
      We construe appellant’s letter as a motion to withdraw its petition for
permissive appeal. Accordingly, we grant appellant’s motion, and we dismiss the
petition for permissive appeal.



                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                        2